DETAILED ACTION

Application Status
	Claims 11-29 are pending and have been examined in this application.
	This is the second communication on the merits. This action is final. 
	
AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 11 March 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: "A substitute specification submitted under this section . When the changes relative to the immediate prior version of the specification of record is unclear, it becomes unduly difficult to discern whether or not new matter has been introduced into the specification. 
The originally filed specification, filed on 19 August 2019 is objected to at least for making reference to the claims on line 6 of page 3. This is contrary to U.S practice, since claim numbers are subject to change throughout the course of prosecution. 
Appropriate action is required.

Claim Objections
Claims 12-29 objected to because of the following informalities:   
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites, “the leveling system is only connected to the piston side of the cylinder housing in fluid communication and is not connectable to the rod side of the cylinder housing in fluid communication”. However, in contrast to what is claimed in claim 29, the originally submitted specification, filed on 19 August 2019, discloses, “the valves 34 of the leveling system 22 can be used to supply or remove oil to set or regulate the pressure on the annular side” and further recites, “if the leveling system 22 is omitted, the fluid for the annular side 14 of the relevant suspension cylinder 10 can only be supplied via the pressure supply P via 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25, line 3 recites, “the switch check valve”. There is insufficient antecedent basis for this term. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, and 14-23, and 28 are rejected under 35 U.S.C. 102(a)((1)/(2)) as being anticipated by Rogala (US 6394238 B1), hereinafter, Rogala2.
With respect to claim 11, Rogala2 discloses: A suspension device (see Col. 1, LL. 9-12) for vehicle axle suspensions, comprising: at least one suspension cylinder (18, Fig. 2) having a piston rod unit (24/20) in a cylinder housing (housing of 18) of the suspension cylinder separating a piston side (22) from a rod side (21) of the cylinder housing; a pressure relief valve (79) being connected in fluid communication to the rod side of the cylinder housing and limiting a maximum pressure at the rod side of the cylinder housing; and a leveling system (36/46) being connected in fluid communication to the piston side of the cylinder housing and being independently operable relative to proportional pressure adjustments on the rod side by the pressure relief valve.
Rogala2 discloses a fluid flow path for raising a body of a vehicle in Col. 5, LL. 19-34 and a fluid flow path for lowering the body of a vehicle in Col. 5, L. 46-Col. 6, L. 2 and does each without reference to the pressure relief valve 79. For this reason, and in the absence of evidence that suggests otherwise, the leveling system disclosed by Rogala2 is considered, "independently operable relative to the proportional pressure adjustments on the rod side by the pressure relief valve.
With respect to claim 12, Rogala2 discloses, “A suspension device according to claim 11 wherein at least one of the cylinder housing or the piston rod unit is coupled to a vehicle axis” (see Col. 2, LL. 37-38). 

With respect to claim 15, Rogala2 discloses: A suspension device according to claim 14 wherein the first electromagnetically actuated valve (36) is a suspension cylinder lifting (see Col. 5, LL. 19-34) 3/2-way valve.
With respect to claim 16, Rogala2 discloses: A suspension device according to claim 15 wherein the second electromagnetically actuated valve (46) is a suspension cylinder lowering (Col. 5, L. 46-Col. 6, L. 2) 2/2-way valve installed between the lifting 3/2-way valve and the piston side of the cylinder housing. 
With respect to claim 17, Rogala2 discloses: A suspension device according to claim 14 wherein the first electromechanically actuated valve (36) comprises a pressure supply port and a tank port on an input side of the first electromechanically actuated valve; and a load-sensing line (LS) is connected between an output side of the first electromechanically and an inlet port of the second electromechanically actuated valve (46).
With respect to claim 18, Rogala2 discloses: A suspension device according to claim 11 wherein the leveling system (36, 46) is permanently connected in fluid communication to the piston side (22) of the cylinder housing (housing of 18) via a connecting line; and a hydraulic accumulator (56) is connected in fluid communication to the connecting line between the cylinder housing and the leveling system.
With respect to claim 19, Rogala2 discloses: a suspension device according to claim 11 wherein the pressure relief valve (79) is permanently connected in fluid communication to the rod side (21) of the cylinder housing (housing of 18) via a first connecting line (34) and to a pressure supply (P) via a 
With respect to claim 20, Rogala2 discloses: a suspension device according to claim 19 wherein the first and second connecting lines (34, 32) are connected to one another (at node 70) between the switch valve (68) and the pressure relief valve (79).
With respect to claim 21, Rogala2 discloses: a suspension device according to claim 20 wherein a first check valve (40) opening in a direction of the pressure relief valve (79) is in the second connecting line (32).
With respect to claim 22, Rogala2 discloses: a suspension device according to claim 21 wherein a second check valve (64) opening in a direction of the pressure relief valve (79) is in the second connecting line (32). 
With respect to claim 23, Rogala2 discloses: a suspension device according to claim 21 wherein a first pressure accumulator (56) is connected to the second connecting line (32) between the pressure supply (P) and the pressure relief valve (79).
With respect to claim 28, Rogala2 discloses: a suspension device according to claim 21 wherein a throttle (62) is in the second connecting line (32) between the first check valve (40) and the pressure relief valve (79).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rogala2 in view of Rogala (US 6575484 B2), hereinafter, Rogala1.
With respect to claim 13, Rogala2 discloses: A suspension device according to claim 11 wherein the pressure relief (79) valve limits the maximum pressure at the rod side (21) of the cylinder housing (housing of 18). Rogala2, is silent in teaching: the pressure relief valve is an inverse proportional pressure relief valve, adjusting limiting the maximum pressure on the rod side of the cylinder housing in an infinitely variable way. 
Rogala1, discloses the use of an inverse proportional pressure relief valve (50, Fig. 1, also see Fig. 3) for limiting the maximum pressure at the rod side (24) of the cylinder housing (22) in a de-energized state of the pressure relief valve and adjusting limiting the maximum pressure on the rod side of the cylinder housing in an infinitely variable way in an energized state of the pressure relief valve. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Rogala2 in view of Rogala1 to include an inverse pressure relief valve to arrive at the claimed 
With respect to claim 25, Rogala2 discloses all of the feature as set forth above as well as a load-sensing line (LS) opening into the second connecting line (32), but not does not teach that the load-sensing line opening between the switch valve (68) and a check valve (40) downstream of the switch valve. However, It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Rogala2 to have the load-sensing line connected to the second connecting line on the left side of check valve 40 to arrive at the claimed invention because such a modification is merely a rearrangement of parts, is not expected to affect operation of the invention, and could be completed without undue experimentation. See In re Japikse, where the court held, “the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device” (see MPEP 2144.04 VI. C.)

Allowable Subject Matter
Claim 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 recites, “the first and second check valves being on opposite sides of the switch valve” and by virtue of its dependency on claim 22, requires the first and second check valves to be installed in 
Claims 26 and 27 are indicated as containing allowable subject matter by virtue of their dependencies on claim 24. 

Conclusion
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on the new reference to Rogala, US 6394238.  Further, Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive, and have been addressed by the rejections above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses suspension and vehicle leveling systems in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         

/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616